DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With respect to claim 1:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, it is directed to a process (method).

Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural phenomenon?
“utilizing a training model to predict a problem category for the support case; identifying from the training model a plurality of proximate support cases; determining from the training model, relevance of each proximate support case to the support case; outputting a resolution code”
The limitations above recite the idea receiving data, predict data, determine most relevant data to a baseline data, and determine a resolution. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the limitations do not add elements to integrate into practical application. The claim recites the additional elements of: “application programming interface (API)” is directed to generic computer elements that do not integrate the abstract idea into a practical application. See MPEP 2106.04(d). 

Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations do not add elements amounting to significantly more than the judicial exception. The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). 
“receiving a support case…” amounts to mere data gathering, which is a form of insignificant extra-solution activity. (see MPEP § 2106.05(g))
Thus, the claim is not patent eligible.

With respect to claim 2:
“the training model is generated based on auto- labelling stored data of a plurality of support cases”. 

Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim is directed to a mental process that can be performed by human with pen/paper. See MPEP§2106.04(a)(2).

Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations do not add elements amounting to significantly more than the judicial exception. The limitation does not amount more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, the limitation does not add elements amounting to significantly more than the judicial exception. See MPEP 2106.05(f).

With respect to claim 3:
“wherein to generate the training model, a plurality of features associated with each support case are extracted and text associated with the problem category of each support case is converted into a numerical value.” 

The limitation is directed to the generating the training model which is analyzed under step 2B. Therefore, the limitation does not add elements amounting to significantly more than the judicial exception. See MPEP 2106.05(f).
 
With respect to claim 4:
“wherein each support case with an associated resolution code is represented as a vector within an assigned virtual space for each problem category.” 

The limitation is directed to the generating the training model which is analyzed under step 2B. Therefore, the limitation does not add elements amounting to significantly more than the judicial exception. See MPEP 2106.05(f).

With respect to claim 5:
“wherein each proximate support case is identified based on cosine similarity that provides a distance between the support case and each proximate support case.”

Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim is directed to abstract ideas of mathematical calculation. See MPEP§2106.04(a)(2).

With respect to claim 6:
“wherein the relevance of each proximate case is based on a frequency of a resolution code associated with each proximate support case compared to a total number of resolution codes within the assigned virtual space for the predicted problem category.”

Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim is directed to a mental process that can be performed by human with pen/paper and mathematical calculation. See MPEP§2106.04(a)(2).

With respect to claim 7:
“wherein the relevance of each proximate case is based on selecting most recent resolution codes of the proximate support cases compared to a total number of resolution codes within the assigned space for the predicted problem category”.

Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim is directed to a mental process that can be performed by human with pen/paper and mathematical calculation. See MPEP§2106.04(a)(2).

With respect to claim 8: see the rejection of claim 1 above. Same rationale applies. Claim 8 does not include the additional element API.

With respect to claim 9: see the rejection of claim 2 above. Same rationale applies.

With respect to claim 10: see the rejection of claim 3 above. Same rationale applies.

With respect to claim 11:
"the support case is received by an application programming interface (API) and the training model is updated based on an output of the API” (further elaborates on the mental process of claim 8).

Step 2A prong 2 and Step 2B: 
API as additional elements neither integrate the abstract idea into a practical application, nor does it add additional more than the judicial exception, because it is generic computer function. Therefore, the limitation does not add elements amounting to significantly more than the judicial exception. See MPEP 2106.05(f).

With respect to claim 12: see the rejection of claim 5 above. Same rationale applies.

With respect to claim 13: see the rejection of claim 6 above. Same rationale applies.

With respect to claim 14: see the rejection of claim 7 above. Same rationale applies.

With respect to claim 15: 
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 15 is directed to a machine (apparatus).
Step 2A- Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  “predict a problem category for a support case indicating a problem associated with a device; wherein the problem category is predicted from a training model based on a feature extracted from information included in the support case; utilize the training model to identify a plurality of proximate support cases based on a distance between the support case and the plurality of proximate support cases within a virtual space assigned to the predicted problem category; determine relevance of each proximate support case to the support case from the training model; and output a resolution code for the support case based on the determined relevance of each proximate support case”.
The limitations above recite the idea of predict data, determine most relevant data to a baseline data, and determine a resolution. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial exception into a practical application?
No. The claim further recites “a memory”, “a processor”, which are directed to generic computer elements that do not integrate the abstract idea into a practical application (MPEP §2106.04(d)).

Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations do not add elements amounting to significantly more than the judicial exception. The limitation does not amount more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, the limitation does not add elements amounting to significantly more than the judicial exception. (See MPEP § 2106.05(d)). 
“receiving a support case…” amounts to mere data gathering, which is a form of insignificant extra-solution activity. (see MPEP § 2106.05(g))
Thus, the claim is not patent eligible.

With respect to claim 16: see the rejection of claim 2 above. Same rationale applies.

With respect to claim 17: see the rejection of claim 3 above. Same rationale applies.
 
With respect to claim 18: see the rejection of claim 11 above. Same rationale applies.

With respect to claim 19: see the rejection of claim 6 above. Same rationale applies.

With respect to claim 20: see the rejection of claim 7 above. Same rationale applies.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai (US 2019/0347282 A1).
	Regarding Claim 1,
	A method, comprising; receiving a support case by a processor executable application programming interface (API) , the support case indicating a problem associated with a device;
Cai discloses an incident management platform 100 adapted to receive and track IT incident tickets (support cases) related to a device, connected to a network 140 involving different network communication technologies, standards and protocols (API) and a communication interface 106 receiving string inputs of the incident tickets ([0070-0071, 0074, 0077])
utilizing a training model to predict a problem category for the support case; wherein the training model predicts the problem category using a feature extracted from information included in the support case; 
Cai discloses an incident management platform 100 and predictive models 126 (training model) to predict incident ticket (support case) types (problem category), using processed text fields (feature extracted) of the IT incident tickets. (0031, 0069, 00167])
identifying from the training model a plurality of proximate support cases based on a distance between the support case and the proximate support cases within a virtual space assigned to the predicted problem category;
Cai discloses a natural language processor 120 configured to determine cosine similarity scores, a distance approach, where they are used to select potentially relevant historical incident-solution pairs (proximate support cases). The cosine similarity scores are measured between two non-zero vectors of an inner product space (virtual space). Cai also discloses predicting ticket types (support case problem category) ([0007, 0091-0092, 00167])
determining from the training model, relevance of each proximate support case to the support case; 
Cai discloses determining cosine similarity scores, which are used to order/rank historical incident-solution pairs (proximate support case to the support case) based on a level of similarity to the new incident ticket – a similarity score ([0066, 0094])
and outputting by the API, a resolution code for the support case based on the determined relevance of each proximate support case.
Cai discloses generating an output data structure (resolution code) based on similarity of historical incident-solution pairs (relevance) and using network 140 (API) to output the data. ([0067, 0074, 0095])
	Regarding Claim 2, Cai discloses the method of Claim 1, wherein the training model is generated based on auto- labelling stored data of a plurality of support cases associated with a plurality of devices with a first field indicating a problem category associated with each support case and a second field providing a resolution code for each support case, the resolution code indicating resolution of an issue reported by each support case ([00117]: the ticket (support case) data can be provided to the platform 100. These tickets can include data relating to the incident such as title, description, and resolution in addition to the automatically generated metadata. (auto-labelling stored data)).
Regarding Claim 3, Cai discloses the method of Claim 2, wherein to generate the training model, a plurality of features associated with each support case are extracted and text associated with the problem category of each support case is converted into a numerical value ([0085]: both new string and historical strings can be converted into vector representations).
Regarding Claim 4, Cai discloses the method of Claim 2, wherein each support case with an associated resolution code is represented as a vector within an assigned virtual space for each problem category ([0079, 0081, 0085]: vectors are formed from the incident ticket string and historical incident-solution pairs (support case with associated resolution code)).
Regarding Claim 5, Cai discloses the method of Claim 1, wherein each proximate support case is identified based on cosine similarity that provides a distance between the support case and each proximate support case([0087, 0090-0093]: Cosine similarity is used to select potentially relevant historical incident-solution pairs).
Regarding Claim 6, Cai discloses the method of Claim 1, wherein the relevance of each proximate case is based on a frequency of a resolution code associated with each proximate support case compared to a total number of resolution codes within the assigned virtual space for the predicted problem category ([0085-0087, 0089]: Term frequency inverse document frequency analysis performed on historical incident-solution pairs (support case with associated resolution code), and prepares the input for the next approach being used, which is cosine similarity. The vectors can include … term frequency, inverse document frequency, among others, transformed from … historical incident-solution pairs. [0094]: The natural language processor 120 determines the subset of potential solutions (resolution code) selected from the plurality of potential solutions (total number of resolution codes) based on a pre-defined number of closest matching historical incidents from the ordered list of the closest matching historical incidents, which are then utilized to generate the output data structure representative of the subset of potential solutions selected from the plurality of potential solutions).
Regarding Claim 7, Cai discloses the method of Claim 1, wherein the relevance of each proximate case is based on selecting most recent resolution codes of the proximate support cases compared to a total number of resolution codes within the assigned space for the predicted problem category ([0085-0087, 0089]: Term frequency inverse document frequency analysis performed on historical incident-solution pairs (support case with associated resolution code), and prepares the input for the next approach being used, which is cosine similarity. The vectors can include … term frequency, inverse document frequency, among others, transformed from … historical incident-solution pairs. [0094]: The natural language processor 120 determines the subset of potential solutions (resolution code) selected from the plurality of potential solutions (total number of resolution codes) based on a pre-defined number of closest matching historical incidents from the ordered list of the closest matching historical incidents, which are then utilized to generate the output data structure representative of the subset of potential solutions selected from the plurality of potential solutions).
Regarding Claim 8,
	A non-transitory machine readable storage medium having stored thereon instructions for performing a method, comprising machine executable code which when executed by at least one machine, causes the machine to: utilize a training model to predict a problem category for a support case indicating a problem associated with a device; wherein the training model predicts the problem category based on a feature extracted from information included in the support case;
Cai discloses an incident management platform 100 and predictive models 126 (training model) to predict incident ticket (support case) types (problem category), using processed text fields (feature extracted) of the IT incident tickets. (0031, 0069, 00167]). Also, Cai discloses that the embodiments may be in the form of a software product stored in a non-transitory storage medium ([00249]). 
determine from the training model a plurality of proximate support cases based on a distance between the support case and the proximate support cases in a virtual space assigned to the predicted problem category;
Cai discloses a natural language processor 120 configured to determine cosine similarity scores, a distance approach, where they are used to select potentially relevant historical incident-solution pairs (proximate support cases). The cosine similarity scores are measured between two non-zero vectors of an inner product space (virtual space). Cai also discloses predicting ticket types (support case problem category) ([0007, 0091-0092, 00167])
 determine from the training model, relevance of each proximate support case to the support case; 
Cai discloses determining cosine similarity scores, which are used to order/rank historical incident-solution pairs (proximate support case to the support case) based on a level of similarity to the new incident ticket – a similarity score ([0066 ,0094])
and output a resolution code for the support case based on the determined relevance of each proximate support case.
Cai discloses generating an output data structure (resolution code) based on similarity of historical incident-solution pairs (relevance) and using network 140 (API) to output the data. ([0067, 0074, 0095])
Regarding Claim 9, Cai discloses the non-transitory machine readable storage medium of Claim 8, wherein the training model is generated based on auto-labelling stored data for a plurality of support cases associated with a plurality of devices with a first field indicating a problem category associated with each support case and a second field providing a resolution code for each support case, the resolution code indicating resolution of 10an issue reported by each support case ([00117]:  the ticket (support case) data can be related to the incident such as title, description, and resolution in addition to the automatically generated metadata (auto-labelling stored data)).
Regarding Claim 10, Cai discloses the non-transitory machine readable storage medium of Claim 9, wherein to generate the training model, a plurality of features associated with each support case are extracted and text associated with the problem category of each support case is converted into a numerical value ([0085]: both new string and historical strings can be converted into vector representations).
Regarding Claim 11, Cai discloses the non-transitory machine readable storage medium of Claim 8, wherein the support case is received by an application programming interface (API) and the training model is updated based on an output of the API ([0074, 0077]: receiving string inputs of the incident tickets using Communication interface 106 and network 140; using network 140 (API) to output the data).
Regarding Claim 12, Cai discloses the non-transitory machine readable storage medium of Claim 8, wherein each proximate support case is determined based on cosine similarity of the support case and each proximate support case ([0087, 0090-0093]: Cosine similarity is used to select potentially relevant historical incident-solution pairs).
Regarding Claim 13, Cai discloses the non-transitory machine readable storage medium of Claim 8, wherein the relevance of each proximate case is based on a frequency of a resolution code associated with each proximate support case compared to a total number of resolution codes within the virtual space assigned to the predicted problem category ([0085-0087, 0089]: Term frequency inverse document frequency analysis performed on historical incident-solution pairs (support case with associated resolution code), and prepares the input for the next approach being used, which is cosine similarity. The vectors can include … term frequency, inverse document frequency, among others, transformed from … historical incident-solution pairs. [0094]: The natural language processor 120 determines the subset of potential solutions (resolution code) selected from the plurality of potential solutions (total number of resolution codes) based on a pre-defined number of closest matching historical incidents from the ordered list of the closest matching historical incidents, which are then utilized to generate the output data structure representative of the subset of potential solutions selected from the plurality of potential solutions).
Regarding Claim 14, Cai discloses the non-transitory machine readable storage medium of Claim 8, wherein the relevance of each proximate case is based on selecting most recent resolution codes of the proximate support cases compared to a total number of resolution codes within the assigned space for the predicted problem category ([0085-0087, 0089]: Term frequency inverse document frequency analysis performed on historical incident-solution pairs (support case with associated resolution code), and prepares the input for the next approach being used, which is cosine similarity. The vectors can include … term frequency, inverse document frequency, among others, transformed from … historical incident-solution pairs. [0094]: The natural language processor 120 determines the subset of potential solutions (resolution code) selected from the plurality of potential solutions (total number of resolution codes) based on a pre-defined number of closest matching historical incidents from the ordered list of the closest matching historical incidents, which are then utilized to generate the output data structure representative of the subset of potential solutions selected from the plurality of potential solutions).
Regarding Claim 15,
	An apparatus comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions; and a processor coupled to the memory to execute the machine executable code to: predict a problem category for a support case indicating a problem associated with a device; wherein the problem category is predicted from a training model based on a feature extracted from information included in the support case; 
Cai discloses an incident management platform 100 and predictive models 126 (training model) to predict incident ticket (support case) types (problem category), using processed text fields (feature extracted) of the IT incident tickets. (0031, 0069, 00167]) Also, Cai discloses that the platform includes a processor 104 that executes instructions in memory 108 ([0076]).
utilize the training model to identify a plurality of proximate support cases based on a distance between the support case and the plurality of proximate support cases within a virtual space assigned to the predicted problem category; 
Cai discloses a natural language processor 120 configured to determine cosine similarity scores, a distance approach, where they are used to select potentially relevant historical incident-solution pairs (proximate support cases). The cosine similarity scores are measured between two non-zero vectors of an inner product space (virtual space). Cai also discloses predicting ticket types (support case problem category) ([0007, 0091-0092, 00167])
 determine relevance of each proximate support case to the support case from the training model; 
Cai discloses determining cosine similarity scores, which are used to order/rank historical incident-solution pairs (proximate support case to the support case) based on a level of similarity to the new incident ticket – a similarity score ([0066 ,0094])
and output a resolution code for the support case based on the determined relevance of each proximate support case.
Cai discloses generating an output data structure (resolution code) based on similarity of historical incident-solution pairs (relevance) and using network 140 (API) to output the data. ([0067, 0074, 0095])
Regarding Claim 16, Cai discloses the apparatus of Claim 15, wherein the training model is generated based on auto- labelling stored data for a plurality of support cases associated with a plurality of devices with a first field indicating a problem category associated with each 28ATTORNEY DOCKET NO.: P-011852-US Via EFS support case, and a second field providing a resolution code for each support case, the resolution code indicating resolution of an issue reported by each support case ([00118]:  the ticket (support case) data can be related to the incident such as title, description, and resolution in addition to the automatically generated metadata (auto-labelling stored data)).
Regarding Claim 17, Cai discloses the apparatus of Claim 16, wherein to generate the training model, a plurality of features associated with each support case are extracted and text associated with 5the problem category of each support case is converted into a numerical value ([0085]: both new string and historical strings can be converted into vector representations).
Regarding Claim 18, Cai discloses the apparatus of Claim 15, wherein the support case is received by an application programming interface (API) and the training model is updated based on an output of the API ([0074, 0077]: receiving string inputs of the incident tickets using Communication interface 106 and network 140; using network 140 (API) to output the data).
Regarding Claim 19, Cai discloses the apparatus of Claim 15, wherein the relevance of each proximate case is based on a frequency of a resolution code associated with each proximate support case compared to a total number of resolution codes within the assigned virtual space for the predicted problem category ([0085-0087, 0089]: Term frequency inverse document frequency analysis performed on historical incident-solution pairs (support case with associated resolution code), and prepares the input for the next approach being used, which is cosine similarity. The vectors can include … term frequency, inverse document frequency, among others, transformed from … historical incident-solution pairs. [0094]: The natural language processor 120 determines the subset of potential solutions (resolution code) selected from the plurality of potential solutions (total number of resolution codes) based on a pre-defined number of closest matching historical incidents from the ordered list of the closest matching historical incidents, which are then utilized to generate the output data structure representative of the subset of potential solutions selected from the plurality of potential solutions).
Regarding Claim 20, Cai discloses the apparatus of Claim 15, wherein the relevance of each proximate case is based on selecting most recent resolution codes of the proximate support cases compared to a total number of resolution codes within the assigned space for the predicted problem category ([0085-0087, 0089]: Term frequency inverse document frequency analysis performed on historical incident-solution pairs (support case with associated resolution code), and prepares the input for the next approach being used, which is cosine similarity. The vectors can include … term frequency, inverse document frequency, among others, transformed from … historical incident-solution pairs. [0094]: The natural language processor 120 determines the subset of potential solutions (resolution code) selected from the plurality of potential solutions (total number of resolution codes) based on a pre-defined number of closest matching historical incidents from the ordered list of the closest matching historical incidents, which are then utilized to generate the output data structure representative of the subset of potential solutions selected from the plurality of potential solutions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Yu US 20200279180 A1 teaches an Artificial Intelligence Customer Support Case Management System.
Any inquiry concerning this communication should be directed to BRANDON CHUN YIN NG at telephone number (571)272-6268.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON CHUN YIN NG whose telephone number is (571)272-6268. The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at telephone number (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/BRANDON CHUN YIN NG/
Examiner, Art Unit 4173        

/MIRANDA M HUANG/               Supervisory Patent Examiner, Art Unit 2124